April 10, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         HENRY SIMPSON, Appellant

NO. 14-14-00032-CV                          V.

          TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellee
                  ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on December 16, 2013. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Henry Simpson.


      We further order this decision certified below for observance.